DETAILED ACTION
	This office action is in response to the application and claims filed April 17, 2020.  Claims 1-18 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 17, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (thirty-four (34) pages) were received on April 17, 2020.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the language is awkward from a translation.  For example, the sentence “With this configuration, the optical provides effects that absorption saturation less occurs even if ………“ should be re-drafted.  Correction is required.  See MPEP § 608.01(b).

Additionally, awkward language and tense issues should be carefully reviewed and addressed for the entire specification.  See for example paragraph [0270] with similar language to the abstract.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities: regarding claim 16, the term “claim6” should be changed to “claim 6” with a space.  Regarding claim 18, the phrase “a width of a waveguide varies” should be corrected to “a width of the tapered waveguide varies” for correct phrasing because this term is already defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, unknown.  For example, claim 6 recites that bandgap properties of the optical waveguide and the light absorbing region are larger/smaller than a photon energy of light to be used.  Applicant should use clear and definite terms to describe the features desired patent protection.  It is not clear which type of light (or photon energy) is used in this recitation of claim 6, or if even any light is required.  Claims 7-17 are also rejected at least as including each feature of claim 6.  For the sake of compact prosecution, only claim 6 will be examined on the merits, based on this indefiniteness, as the clear scope of claim 7-17 cannot be fully understood at this time.  See the rejection of claim 6 below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. U.S.P. No. 6,498,885 B1.
region” need necessarily be a distinct and different component from the waveguide); a first conductive region and a second conductive region disposed at both sides of the light absorbing region so as to sandwich the light absorbing region (1st and 2nd can be 4 (left side) and 4 (right side); 4 (left side) and 2; 4 (right side) and 2, etc. also element 5 in Fig. 3 to sandwich the central element); and a conductor (1 / 8 / 6) coupled to the first conductive region and the second conductive region to let the first conductive region and the second conductive region short-circuit (column 7, lines 55-64; each portion 2 / 4 / 5 are allowed to be shortcircuited), which clearly, fully meets Applicant’s claimed structural limitations of sole pending independent claim 1.
Accordingly, claim 1 is anticipated by Nakamura.  
	Additionally, Nakamura serves the same purpose, in order to short-circuit the first and second conductive regions as Applicant’s specification (see ABS; Fig. 3 description in Nakamura), to short circuit without the need for using a constant voltage power supply.  Because of broad drafting for the “light absorbing region”, Nakamura meets claim 1 even though there may be differences between the structure of Nakamura and the overall structure in Applicant’s Figures and specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira JP 2009 117708 A (note attached English translation in PDF), and further in view of Nakamura et al. U.S.P. No. 6,498,885 B1.
Regarding independent claim 1, Ohira JP 2009 117708 A teaches (ABS; Figs. 1(a), 1(b), 2C, 2D, 3(a), 3(b), 4(a), 4(b), 5(a) – 5 (c); corresponding text, see attached English translation; Claims) an optical semiconductor device (cited Figs. above) comprising: an optical waveguide 14 (also 13 is waveguide layer); a light absorbing region 15 coupled to the optical waveguide); a first conductive region 17 (left in Figs.) right in Figs.) disposed at both sides of the light absorbing region so as to sandwich the light absorbing region (also 17 and 18; or 18 and 17 can meet the “sandwich limitation”); and a conductor 18 and/or 19 coupled to the first conductive region and the second conductive region.
Regarding independent claim 1, Ohira JP ‘708 does not expressly teach that the first and second conductive regions are (intentionally) allowed to be short-circuited by the conductor.  However, short-circuiting is a problem in the art and specifically addressed in similar conductive regions by Nakamura ‘885.
Nakamura et al. U.S.P. No. 6,498,885 B1 teaches (ABS; Figs. 3, 5, 6; column 6, line 66 through column 9, line 27; Claims) an optical semiconductor device (Fig. 3) comprising: an optical waveguide 3; a light absorbing “region” coupled to the optical waveguide (as part of the waveguide itself, light is absorbing along lengths thereof, which meets structure; note that claim 1 does not recite that the “light absorbing region” need necessarily be a distinct and different component from the waveguide); a first conductive region and a second conductive region disposed at both sides of the light absorbing region so as to sandwich the light absorbing region (1st and 2nd can be 4 (left side) and 4 (right side); 4 (left side) and 2; 4 (right side) and 2, etc. also element 5 in Fig. 3 to sandwich the central element); and a conductor (1 / 8 / 6) coupled to the first conductive region and the second conductive region to let the first conductive region and the second conductive region short-circuit (column 7, lines 55-64; each portion 2 / 4 / 5 are allowed to be shortcircuited). 
same purpose, in order to short-circuit the first and second conductive regions as Applicant’s specification (see ABS; Fig. 3 description in Nakamura), to short circuit without the need for using a constant voltage power supply.
Since Ohira JP ‘708 and Nakamura ‘885 are both from the same field of endeavor, the purpose disclosed by Nakamura would have been recognized in the pertinent art of Ohira.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Nakamura, to allow the conductor region to short-circuit the conductive regions on either side of the absorbing region in the device of Ohira in order to increase optical waveguiding efficiency into the absorbing region, but also to allow for a short-circuit to improve performance of the conductive regions without need for a constant power supply (as noted in ABS of Nakamura).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over the prior art of Ohira when considering the secondary reference of Nakamura.  
Regarding claim 2, in the combined device above, the waveguide of Nakamura when in use, has an applied electric field to the waveguide which includes the light absorbing portion (ABS), and also has the same potential when comparing the left/right conductive elements 17.
Regarding claim 3, because light can terminate at the photodetector portion of the waveguide terminus in Ohira, this structure can serve as a terminator.  
KSR.
Regarding claim 5, the absorbing region 15 in Ohira is intrinsic ([0034], a PIN structure ([0025]), with both p-type 17 and n-type 16 conductive regions is employed as an example in Ohira ([0025]).
Regarding claim 6, para [0034] of Ohira indicates that the light absorbing region is formed of an intrinsic semiconductor material having a band gap energy equal to or lower than incident light to the waveguide, and while Ohira is silent to the band gap of the waveguide, para [0009] notes that the waveguide is a conductive band which at least implies that band gap should be larger than the incident light.  For these reasons, although not express in Ohira, the combination of Ohira/Nakamura makes obvious the limitations and features of claim 6, as best understood by the Examiner.  KSR.  Note the 35 U.S.C. 112(b) rejections above for claim 6, and that the scope of further dependent claims 7-17 cannot be fully understood at this time in a reasonable manner.    
Regarding claim 18, although Ohira and Nakamura do not discuss tapering shapes of an optical waveguide to a photodetector, using a taper in the shape of the waveguide core to a photodetector would have been viewed as an obvious design choice to one having ordinary skill in optical waveguides at the time of the effective filing date of the current application.  See KSR v. Teleflex, 127 S.Ct. 1727.  One having ordinary skill would recognized that use a taper, or narrowing, shape, would improve clear direction of the optics into the light absorbing.  Using a taper would have been obvious to try based on common knowledge in the art of tapers and that they improve KSR.  For these reasons, dependent claim 18 is found obvious over the base teachings of Ohira/Nakamura and claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B, C, and O:

-Reference B to Englund is pertinent to a detector from an optical waveguide that includes need for short circuit problems with photocurrent ([0107], [0122]).
-Reference C to Jones is pertinent to art that intentionally short-circuits a P and N region on opposite sides of an optical waveguide.
-Reference O to Hwang JP ‘030 is pertinent to optical waveguides terminating as a detector in an integrated fashion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             March 11, 2021